       Case 4:20-cv-00174-CRW-SBJ Document 1 Filed 06/04/20 Page 1 of 5



      UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
                        IOWA CENTRAL DIVISION

 ROBERT PETEFISH,
                                                                    CASE NO.
        Plaintiff,

 v.
                                                        WERNER’S NOTICE OF REMOVAL
 WERNER ENTERPRISES, INC., and
 DONALD FARMER

        Defendants.


       COMES NOW the Defendant, Werner Enterprises, Inc. (“Werner”), and hereby files

this Notice of Removal pursuant to 28 U.S.C. §§ 1441 and 1446 and Local Rule 81 of an action

filed in the District Court of Iowa, Clarke County, entitled “Robert Petefish v. Werner Enterprises,

Inc. and Donald Farmer,” now pending there as civil action No. LACV012762, and in support

thereof states as follows:

       1.      Plaintiff filed his petition in the Iowa District Court for Clarke County on May

13, 2020. (Petition; Ex. 2).

       2.      Werner was served with the summons and complaint on Friday, May 22, 2020.

(Return of Original Notice; Ex. 3).

       3.      Donald Farmer has not yet been served with the summons and complaint.

       4.      No appearances have been filed by Werner or Donald Farmer in the state court

action. No other pleadings or orders have been entered in the pending state court action. A

copy of this Notice of Removal will be promptly provided to Plaintiff via counsel at counsel’s

listed address as well as email address. Copies will also be provided to any/all other adverse

parties, and filed with the clerk of the state court.
       Case 4:20-cv-00174-CRW-SBJ Document 1 Filed 06/04/20 Page 2 of 5



       5.      Plaintiff’s petition seeks recovery against Werner and Donald Farmer regarding

an incident occurring on March 6, 2019 between Donald Farmer and Robert Petefish (“the

Incident”) at a Pilot fueling station located at 2010 West Clay Street in Osceola, Clarke County,

Iowa. (Petition, ¶¶ 6-18; Ex. 2). Plaintiff seeks to recover against Werner based on a claim of

respondeat superior and negligent supervision for the actions of Donald Farmer. (Petition, ¶¶

22, 29, 31-35; Ex. 2).

       6.      Plaintiff’s petition alleges that Robert Petefish is a resident of Polk County,

Iowa. (Petition, ¶ 3; Ex. 2).

       7.      Werner’s principal place of business is in Omaha, Sarpy County, Nebraska.

Werner is incorporated in the state of Nebraska. (Nebraska Secretary of State Webpage; Ex.

4).

       8.      Donald Farmer is a resident of Webb County, Texas. Plaintiff alleges that

Donald Farmer is a resident of Webb County, Texas. (Petition, ¶ 5; Ex. 2).

       9.      Plaintiff’s petition alleges Robert Petefish suffered physical injuries requiring

hospitalization and medical treatment, and lost time of work as a result of the Incident.

(Petition, ¶¶ 16-17; Ex. 2). Plaintiff further claims Robert Petefish requires ongoing medical

treatment as a result of the Incident. (Petition, ¶ 18; Ex. 2). Plaintiff claims Robert Petefish

suffered and continues to suffer mental and emotional harm, anguish, anxiety, and fear as a

result of the Incident. (Petition, ¶ 23; Ex. 2). Upon information and belief, the amount in

controversy, exclusive of costs and interest, is in excess of the jurisdictional requirement.

       10.     By virtue of the diversity of citizenship between the parties and the amount in

controversy, this Court has original jurisdiction of this action pursuant to 28 U.S.C. § 1332(a)


                                                2
       Case 4:20-cv-00174-CRW-SBJ Document 1 Filed 06/04/20 Page 3 of 5



and (c) and, therefore, Werner is entitled to remove this action pursuant to 28 U.S.C. § 1441(a)

and (b). Diversity of citizenship existed at the time of the lawsuit’s commencement and exists

at the time this notice of removal is filed. Werner has provided the statement of facts that

demonstrate satisfaction of the jurisdictional requirements. (LR 81(a)(4)).

       11.      This Notice of Removal has been filed within 30 days after receipt of the

summons and complaint, which were first received by Werner on or after Friday, May 22,

2020. The Notice of Removal is therefore timely under 28 U.S.C. § 1446(b).

       12.      There are no motions pending in the state court that will require resolution by

this Court. (LR 81(a)(2)).

       13.      The counsel/law firms who have appeared in the state court are those that

appear on the certificate of service infra and stated below. (LR 81(a)(3)).

                              Anna M. Bergman AT0013025
                              Wilson & Egge, P.C.
                              475 Alice’s Road, Suite A
                              Waukee, Iowa 50263
                              Telephone: 515-369-2502
                              Facsimile:    515-369-2503
                              anna@wilsonlawfirmpc.com
                              ATTORNEY FOR PLAINTIFF

       14.      Defendant has also provided this Court with copies of all process, pleadings,

and Orders filed in the State case. The Defendant has reviewed the state court’s electronic

docket and determined that the following pleadings have been filed.

             • Civil Original Notice (Ex. 1);

             • Petition (Ex. 2);

             • Return of Original Notice of Werner (Ex. 3)


                                                3
       Case 4:20-cv-00174-CRW-SBJ Document 1 Filed 06/04/20 Page 4 of 5



These pleadings are attached hereto as Exhibits 1, 2, and 3 respectively. (LR 81(a)(1)).

       WHEREFORE, Defendant Werner Enterprises, Inc. prays that civil action No.

LACV012762 now pending in the Iowa District Court for Clarke County, be removed to the

United States District Court for the Southern District of Iowa, Central Division.




                                                   Respectfully submitted,



                                                   /s/ Aaron J. Redinbaugh
                                                   Frederick T. Harris         (AT0003198)
                                                   Aaron J. Redinbaugh         (AT0012356)
                                                   FINLEY LAW FIRM
                                                   699 Walnut Street
                                                   1700 Hub Tower
                                                   Des Moines, IA 50309
                                                   Telephone: (515) 288-0145
                                                   Facsimile: (515) 288-2724
                                                   Email:        rharris@finleylaw.com
                                                                 aredinbaugh@finleylaw.com
                                                   ATTORNEYS FOR WERNER

Original filed
Copy to:

Anna M. Bergman AT0013025
Wilson & Egge, P.C.
475 Alice’s Road, Suite A
Waukee, Iowa 50263
Telephone: 515-369-2502
Facsimile:    515-369-2503
anna@wilsonlawfirmpc.com
ATTORNEY FOR PLAINTIFF

                                               4
        Case 4:20-cv-00174-CRW-SBJ Document 1 Filed 06/04/20 Page 5 of 5




                 CERTIFICATE OF SERVICE


The undersigned hereby certifies that a true copy of the foregoing
instrument was served upon one of the attorneys of record for
all parties to the above-entitled cause by serving the same on such
attorney at his/her respective address/fax number as disclosed
by the pleadings of record herein, on the 4th of June, 2020 by:

   U.S. Mail            FAX
   Hand Delivered       UPS
   Federal Express      Electronic Filing
   Other Email____________________


/s/ Lori Brown




                                                         5
